Exhibit 12.1 Ratio of Earnings to fixed charges Nine months ended September 30, Year ended December 31, Pre tax income ) Total fixed charges ) Interest expense Interest on other liabilities - Amortization of subordinated debt origination expense - Estimated interest portion of rent expense (1) Preferred stock dividends on a tax equivalent basis - - - ) Earnings to combined fixed charges and preferred stock dividend requirements including interest ondeposits (2 ) Ratio of earnings to fixed charges (2 ) (1) Estimated to be 33% of rent expense paid. (2) Earnings for the year ended December 31, 2008 were inadequate to cover fixed charges.The coverage deficiency was $63.3 million. .
